Larry D. Vaught, Judge. Appellant Kevin Barton inter-locutorily appeals from the trial court’s denial of his motion to transfer his case to juvenile court. On appeal, Barton limits his claim of error to a single issue — that the Arkansas juvenile transfer statute, Ark. Code Ann. § 9-27-318 (Repl. 2002), is unconstitutional because it is violates both equal protection and due process of law. We affirm. Barton was charged with capital murder, aggravated robbery, and residential burglary following a felony information filed by the State. The State alleged that on August 5, 2004, he robbed, shot, and killed an eighty-four-year-old woman in her home. Because Barton was sixteen years old when the alleged offenses took place, he moved to transfer the case to the juvenile division of the lower court. His motion to transfer the case to juvenile court was filed on June 30, 2005. On July 28, 2005, he filed a separate motion asking the trial court to declare the juvenile-transfer statute unconstitutional. On July 29, 2005, Barton brought his constitutional chai-lenge before the trial court, after which all parties agreed to postpone a ruling until all evidence was heard. On August 30, 2005, the trial court denied Barton’s motion for transfer. On August 31, 2005, the court entered a separate order relying on Beck v. State, 317 Ark. 154, 876 S.W.2d 561 (1994), denying Barton’s request that it find the juvenile-transfer statute unconstitutional. That same day, Barton filed a notice of interlocutory appeal from the trial court’s August 30 denial of his transfer motion. However, the sole issue he argues on appeal involves the constitutionality of the juvenile-transfer statute — the subject of a separate order entered on August 31.  Therefore, as an initial matter, we must consider the procedural posture of the appeal. Barton takes an interlocutory appeal from a motion to transfer, which is permitted, but then offers only a constitutional argument on appeal. At the outset we note that Barton has appealed from the transfer-denial order, which concluded his rights in the matter ofjuvenile transfer and by statute is immediately appealable. Ark. Code Ann. § 9-27-318. Thus, the issue of whether the trial court erred in its decision to deny Barton transfer is properly before this court. However, the appeal before us specifically limits the claim of error to only one issue — the constitutionality of the statute. In fact, in his jurisdictional statement, Barton states that he “raises but one point on appeal, to wit, that the trial court erred in denying his motion to hold the Arkansas juvenile-transfer statute, Ark. Code Ann. § 9-27-318 (Repl. 2002), unconstitutional as the denial of equal protection of the law and due process of law.” While it is well settled that interlocutory appeals are granted as a matter of statute or rule, and there is no right to such appeal granted by the Constitution of the United States, Ellis v. State, 302 Ark. 597, 598, 791 S.W.2d 370, 370 (1990), an appellant is permitted to make constitutional arguments in conjunction with a statutorily authorized argument — as in Beck. In Beck, the primary-argument was the denial of a motion to transfer, but our supreme court also considered an equal-protection argument offered in conjunction with the denial-of-transfer argument. Although the Beck precedent permits us to hear any constitutional arguments Barton offered in conjunction with his transfer argument, in this case, the transfer denial and the constitutionality of the juvenile-transfer statute are separated by Barton’s design. He filed two distinctly separate motions outlining each of his arguments — sufficiency and constitutionality — and received two separate rulings and orders. He interlocutorily appeals the only order that he had a right to appeal — the transfer motion, yet makes no transfer argument.  Because Barton failed to offer any argument relating to the sufficiency of the evidence supporting the trial court’s decision to deny him transfer to the juvenile division, he has not demonstrated a need for interlocutory relief. Accordingly, we affirm the trial court’s denial of transfer because Barton’s juvenile-transfer argument was abandoned on appeal. Stacks v. Marks, 354 Ark. 594, 600, 127 S.W.3d 483, 486 (2003). Further, we refuse to reach the merits of Barton’s constitutional arguments at this stage of litigation because they are not made in conjunction with a valid interlocutory claim. It is axiomatic that the tail may not wag the dog. Affirmed. Roaf, J., agrees. Hart, J., concurs.